                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKEY L. ALFORD, also known as                     Case No. 18-cv-07700-SI
                                         MORRIS DAY,
                                   8
                                                        Plaintiff,                           ORDER TO SHOW CAUSE RE.
                                   9                                                         CONTEMPLATED DISMISSAL
                                                  v.
                                  10                                                         Re: Dkt. No. 1
                                         JON S. TIGAR, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Rickey L. Alford, also known as Morris Day, an inmate at the California Men’s Colony in
                                  14
                                       San Luis Obispo, filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. Alford has
                                  15
                                       applied to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. The action is now before the
                                  16
                                       court for consideration of Alford’s in forma pauperis applications.
                                  17
                                              A prisoner may not bring a civil action in forma pauperis under 28 U.S.C. § 1915 “if the
                                  18
                                       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an
                                  19
                                       action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
                                  20
                                       malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under
                                  21
                                       imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Section 1915(g) requires that
                                  22
                                       this court consider prisoner actions dismissed before, as well as after, the statute’s 1996 enactment.
                                  23
                                       Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997).
                                  24
                                              For purposes of a dismissal that may be counted under § 1915(g), the phrase “fails to state a
                                  25
                                       claim on which relief may be granted” parallels the language of Federal Rule of Civil Procedure
                                  26
                                       12(b)(6) and carries the same interpretation, the word “frivolous” refers to a case that is “‘of little
                                  27
                                       weight or importance: having no basis in law or fact,’” and the word “malicious” refers to a case
                                  28
                                   1   “filed with the ‘intention or desire to harm another.’” Andrews v. King, 398 F.3d 1113, 1121 (9th

                                   2   Cir. 2005) (citation omitted). Only cases within one of these three categories can be counted as

                                   3   strikes for § 1915(g) purposes, so the mere fact that Alford has filed many cases in the federal courts

                                   4   does not warrant dismissal under § 1915(g). See id. Rather, dismissal of an action under § 1915(g)

                                   5   should only occur when, “after careful evaluation of the order dismissing an [earlier] action, and

                                   6   other relevant information, the district court determines that the action was dismissed because it was

                                   7   frivolous, malicious or failed to state a claim.” Id.

                                   8           Andrews requires that the prisoner be given notice of the potential applicability of § 1915(g),

                                   9   by either the district court or the defendants, but also requires the prisoner to bear the ultimate burden

                                  10   of persuasion that § 1915(g) does not bar pauper status for him. Id. at 1120. Andrews implicitly

                                  11   allows the court to sua sponte raise the § 1915(g) problem, but requires the court to notify the

                                  12   prisoner of the earlier dismissals it considers to support a § 1915(g) dismissal and allow the prisoner
Northern District of California
 United States District Court




                                  13   an opportunity to be heard on the matter before dismissing the action. See id. A dismissal under

                                  14   § 1915(g) means that a prisoner cannot proceed with his action as a pauper under § 1915(g), but he

                                  15   still may pursue his claims if he pays the full filing fee at the outset of the action.

                                  16           A review of the dismissal orders in Alford’s prior prisoner actions reveals that he has had at

                                  17   least three such cases dismissed on the grounds that they were frivolous, malicious, or failed to state

                                  18   a claim upon which relief may be granted. The qualifying cases include: (1) Alford Morris-Day v.

                                  19   Obama, No. 18-cv-2706 BAS-WVG (S.D. Cal. Dec. 3, 2018) (dismissed as frivolous); (2) Alford v.

                                  20   Evans, No. C 06-4314 JF (PR) (N.D. Cal. June 28, 2007) (dismissed for failure to state a claim); (3)

                                  21   Day v. Jones, C, 96-cv-3277 KMM (S.D. Fla. Dec. 18, 1996) (dismissed as frivolous); (4) Day v.

                                  22   Gomez, No. C. 96-cv-2734 WDF (S.D. Fla. Dec. 31, 1996) (dismissed as frivolous); and (5) Day v.

                                  23   Feinstein, C 96-1796 FMS (N.D. Cal. May 24, 1996) (dismissed as frivolous).

                                  24           In light of these dismissals, and because it does not appear that he was under imminent

                                  25   danger of serious physical injury when he filed this action, Alford is ORDERED TO SHOW

                                  26   CAUSE in writing within thirty (30) days of this order, why his in forma pauperis application

                                  27   should not be denied and these four actions should not be dismissed pursuant to 28 U.S.C. § 1915(g).

                                  28   In the alternative to showing cause why the actions should not be dismissed, Alford may avoid
                                                                                           2
                                   1   dismissal by paying the full $400.00 filing fee by the same deadline.

                                   2          IT IS SO ORDERED.

                                   3   Dated: February 12, 2019

                                   4

                                   5                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
